FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,         No. 04-50613
               v.
                                             D.C. No.
                                          CR-03-01182-LGB
DONZELL WAYNE BIGGS, aka
Maynard Wayne Hurley,                        OPINION
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
          for the Central District of California
       Lourdes G. Baird, District Judge, Presiding

                Argued and Submitted
         December 7, 2005—Pasadena, California

                   Filed March 31, 2006

   Before: Robert R. Beezer, Cynthia Holcomb Hall, and
          Kim McLane Wardlaw, Circuit Judges.

                 Opinion by Judge Beezer




                           3605
                        UNITED STATES v. BIGGS                       3607
                              COUNSEL

Elizabeth A. Newman, Deputy Federal Public Defender, Los
Angeles, California, for the defendant-appellant.

Jason De Bretteville, Assistant United States Attorney, Los
Angeles, California, for the plaintiff-appellee.


                              OPINION

BEEZER, Circuit Judge:

   Donzell Wayne Biggs (aka Maynard Wayne Hurley)
pleaded guilty to assault with a dangerous weapon in violation
of 18 U.S.C. § 113(a)(3) and possession of contraband in
prison in violation of 18 U.S.C. § 1791(a)(2). He was sen-
tenced to 84 months in prison. The guilty plea reserved the
right to argue on appeal that the district court erred by pre-
cluding Biggs from presenting evidence and arguing to a jury
that he was acting in self-defense. Fed. R. Crim. P. 11(a)(2).1
We conclude that the district court failed to properly define
the elements of a claim of self-defense.

                                     I

   Biggs has been in federal custody serving a life sentence
for first degree murder since 1977. In 2001, Biggs was incar-
cerated at Lompoc, United States Penitentiary and was being
housed in its administrative segregation unit. In the segrega-
tion unit, inmates are left in their two-person cells twenty-
three hours a day. During the twenty-fourth hour, four prison-
ers at a time are allowed access to a recreation cage. Prisoners
are walked handcuffed to the cage and, once inside, are
  1
   We review de novo the district court’s ruling on the motion in limine
because the order precludes the presentation of a defense. United States v.
Ross, 206 F.3d 896, 898-99 (9th Cir. 2000).
3608                   UNITED STATES v. BIGGS
instructed to put their hands through the bars so that officers
can remove the handcuffs.

   On April 26, 2001, Biggs attacked a fellow inmate, Michael
Smith, with an 8-inch homemade knife while they were inside
the recreation cage. Biggs stabbed Smith in the arm and ear.
Biggs alleges that he was acting in self-defense because he
knew that Smith had been attempting to procure a knife from
other inmates and had threatened him on the way to the cage.
The district court concluded that Biggs had not made out a
prima facie claim of self-defense because he could not show
that there were no reasonable alternatives to the use of force.

                                    II

   [1] In order to make a prima-facie case of self-defense, a
defendant must make an offer of proof as to two elements: (1)
a reasonable belief that the use of force was necessary to
defend himself or another against the immediate use of
unlawful force and (2) the use of no more force than was rea-
sonably necessary in the circumstances. See United States v.
Keiser, 57 F.3d 847, 851 (9th Cir. 1995). The district court
erred by requiring Biggs to present evidence of a third ele-
ment, that there were “no reasonable alternatives to the use of
force,” in order to make out a prima facie case of self-defense.

   [2] Evidence that a defendant had no reasonable opportu-
nity to avoid the use of force is relevant only to a defense of
justification, whether labeled duress, coercion or necessity,2
and is not an element of a claim of self-defense. Compare
Ninth Circuit Model Jury Instructions 6.5, 6.6, and 6.7. Justi-
fication defenses are significantly more constrained than the
defense of self-defense and require showing both that the
  2
   “Necessity is the defense one pleads when circumstances force one to
perform a criminal act. Duress, or coercion, applies when human beings
force one to act.” United States v. Nolan, 700 F.2d 479, 484 n.1 (9th Cir.
1983).
                       UNITED STATES v. BIGGS                      3609
defendant had no reasonable opportunity to escape the harm
and that he had not recklessly placed himself in a dangerous
situation. United States v. Nolan, 700 F.2d 479, 484 (9th Cir.
1983); see also United States v. LaFleur, 971 F.2d 200, 206
(9th Cir. 1991) (duress is not a defense to murder, nor will it
mitigate murder to manslaughter). Self-defense is distinct
from these other justification defenses and is a viable defense
for any defendant who presents evidence that he had a reason-
able belief that the use of force was necessary to defend him-
self against the immediate use of unlawful force.

  [3] We reject the reasoning of the Seventh Circuit that “ab-
sence of lawful alternatives is an element of all lesser-evil
defenses, of which self-defense is one.” United States v.
Haynes, 143 F.3d 1089, 1090-91 (7th Cir. 1998); see also
United States v. Bello, 194 F.3d 18, 26-27 (1st Cir. 1999) (cit-
ing Haynes).

   [4] The district court’s application of the incorrect legal
standard for self-defense requires reversal because we cannot
conclude that the error was harmless beyond a reasonable
doubt.3 See United States v. Pierre, 254 F.3d 872, 877 (9th
Cir. 2001).

  REVERSED and REMANDED




  3
   We do not address whether Biggs’ offer of proof is sufficient to allow
a self-defense claim to be presented to a jury nor whether the district
court’s preclusion of the defendant’s proffered expert testimony was
proper.